Citation Nr: 0329680	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-12 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus and bilateral hallux valgus.  

2.  Entitlement to service connection for tinea pedis and 
tinea versicolor.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from July 1967 to February 
1969 and from January to March 1991.  He also had additional 
service in the reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York-
which denied, as not well grounded, the veteran's claims for 
service connection for bilateral pes planus and bilateral 
hallux valgus and for tinea pedis and tinea versicolor.  

A November 2002 rating decision also denied service 
connection for PTSD, and in December 2002 the veteran filed a 
timely notice of disagreement (NOD).  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2002); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only 
consist of a writing which expresses disagreement with an RO 
decision).  The RO has not, however, issued a statement of 
the case (SOC) in response to the veteran's NOD.  And where, 
as here, a veteran files a timely NOD, and the RO has not 
issued an SOC, the claim must be remanded to the RO (as 
opposed to merely referred there) for issuance of an SOC and 
to give the veteran an opportunity to perfect an appeal to 
the Board by submitting a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).

Also note that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They 
also require that VA notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In the November 2002 supplemental SOC (SSOC), the VCAA laws 
and regulations were cited.  And in a July 2002 letter the 
RO, in part, requested that the veteran provide evidence 
substantiating his claims within 30 days.  

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice. 

Additionally, the service medical records (SMRs) show that, 
in January 1968, the veteran underwent reduction of bilateral 
plantar calluses.  While in the reserves in September 1988 he 
injured his left foot, and an X-ray was negative.  A periodic 
examination, in February 1989, during his time in the 
reserves revealed that he had hyperpigmented lesions on 
multiple areas of his body, and a summary of defects included 
tinea versicolor.  



The veteran's exact periods of service in the reserves, 
however, have not been confirmed.  This pertains to his 
service on active duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA), including when he was seen and 
evaluated in September 1988 and February 1989.  So this must 
be clarified.

The RO also twice unsuccessfully attempted to obtain private 
clinical records from the North General Hospital-initially 
in August 1998 and again in November 2002.  And in his 
November 1996 initial claim for service connection, the 
veteran reported having undergone surgery on his right foot 
during the 1970s, after his first period of service, at the 
Hospital for Joint Diseases.  But in January 2003 that 
facility responded that records from that time period were no 
longer available.  Nevertheless, VA X-rays taken in February 
1997 found residuals of an osteotomy of the right fifth toe.  

As well, a VA examination of the veteran's feet in February 
1997 yielded diagnoses of bilateral hallux valgus, pes 
planus, and plantar calluses with metatarsalgia, in addition 
to degenerative arthritis of the ankles and great toes.  A VA 
general medical examination also conducted in February 1997 
yielded similar diagnoses.  And a VA examination of the 
veteran's skin in January 1997 had yielded diagnoses of a 
questionable scaly chest rash, tinea versicolor versus lichen 
simplex chronicus, and questionable tinea pedis xerosis.  
None of the reports of those evaluations, however, contains a 
medical nexus opinion concerning whether any of these 
conditions is related to the veteran's service in the 
military.  So he must be reexamined to obtained this 
information.  38 U.S.C.A. § 5103A(d).  

Accordingly, this case must be REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal 
precedent.

2.  The RO also must take the appropriate 
steps to verify all periods of the veteran's 
ACDUTRA and INACDUTRA and ensure that all 
SMRs of those periods of service are on file.  

3.  Then schedule the veteran for an 
appropriate VA medical examination to 
determine whether any disability of his feet, 
either musculoskeletal or dermatological, is 
of service origin.  

The claims folder must be made available to 
the examiner for a review of the veteran's 
pertinent medical history, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should express an opinion as to 
whether it is at least as likely as not that 
the veteran now has any disability of his 
feet which is of service origin or related to 
his periods of military service.  

If no opinion can be rendered, please explain 
why this is not possible.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.   



4.  In response to the veteran's timely NOD, 
the RO must issue an SOC concerning his claim 
for service connection for PTSD.  He and his 
representative also must be given an 
opportunity to "perfect" an appeal to the 
Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  If, and only if, he 
perfects a timely appeal should this claim be 
returned to the Board.  

5.  Readjudicate the claims for service 
connection for bilateral pes planus and 
bilateral hallux valgus and for tinea pedis 
and tinea versicolor in light of any 
additional evidence obtained.  If these 
claims continue to be denied, send the 
veteran and his representative an SSOC and 
give them time to respond before returning 
these claims to the Board.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


